Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  157430(68)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  MARY WIEGAND, Personal Representative of                                                             Richard H. Bernstein
  the Estate of KEITH WIEGAND,                                                                         Elizabeth T. Clement
                Plaintiff-Appellant,                                                                   Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 157430
                                                                    COA: 334598
                                                                    Macomb CC: 2014-002700-NH
  HIROSHI YAMASAKI, M.D., EASTSIDE
  CARDIOVASCULAR MEDICINE, PC, KISHAN
  K. JASTI, M.D., and OSAMA N. NUNU, M.D.,
              Defendants,
  and
  ST. JOHN HOSPITAL AND MEDICAL CENTER,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September
  28, 2018 order is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 4, 2019
         a0128
                                                                               Clerk